DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    Applicant’s response of 2/24/2021 is acknowledged. 
Status of Claims
3.   Claims 1-15 and 22-24 are pending. Claims 16-21 have been canceled by a previous amendment.
Drawings
4.    The drawings submitted 6/7/2019 are accepted by the examiner.
Information Disclosure Statement
5.    Information disclosure statements of 10/7/2019, 7/28/2020 and 3/5/2021 have been submitted by the applicants. They have been considered by the examiner, initialed copies are enclosed. However, the listing of references in the specification (pages 32-38) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Election/Restrictions
6.    Applicant’s election with traverse of 2/24/2021 is acknowledged. Applicant has elected group I (claims 1-9 are drawn to a composition). 
     The traversal is on the ground(s) that “The examiner is requested to reconsider the restriction because all groups are drawn to subject matter which are so related to each other that an undue burden would not be placed upon the examiner.”
    This is not found persuasive because as mentioned in the Lack of Unity action, consequently, the subject matter of claims 1-15 and 22-24 is considered as being not new in view of WO 2017/000249. Because the first appearing technical feature does not 
Claims 10-15 and 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/24/2021. Claims 1-9 are under consideration. 
Claim Objections
7.    Claims 1 – 9 are objected to because of the following informalities:  
In claims 1, 7 and 9 “a strain derived therefrom” is not adequately defined.  It is unclear if the strain is derived from the deposited bacteria, a “highly similar” strain, both, or either strain, thereby not clearly delineating what applicant regards as the invention. 
Claim 1, lines 4 and 5 recite Perfect-2017-0003, with accession no. CGMCC 13654, Perfect-2017-0004, with accession no. CGMCC 13654, both strains are reciting the same accession number. 
Claim 4 recites Perfect-2017-0003, with accession no. CGMCC 136534. It does not appear to further limit claim 1 or it’s a typographical error. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
8.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
9.      Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is a deposit rejection.
Every patent must contain a written description of the invention sufficient to enable a person skilled in the art to which the invention pertains to make and use the invention. Where the invention involves a biological material and words alone cannot sufficiently describe how to make and use the invention in a reproducible manner, access to the biological material may be necessary for the satisfaction of the statutory requirements for patentability under 35 U.S.C. 112. Courts have recognized the necessity and desirability of permitting an applicant for a patent to supplement the written disclosure in an application with a deposit of biological material which is essential to meet some requirement of the statute with respect to the claimed invention. See, e.g., Ajinomoto Co. v. Archer-Daniels-Midland Co., 228 F.3d 1338, 1345-46, 56 USPQ2d 1332, 1337-38 (Fed. Cir. 2000), cert. denied, 121 S.Ct. 1957 (2001)(explaining how deposit may help satisfy enablement requirement); Merck and Co., Inc. v. Chase Chemical Co., 273 F. Supp. 68, 155 USPQ 139 (D. N.J. 1967); In re Argoudelis, 434 F.2d 666, 168 USPQ 99 (CCPA 1970). To facilitate the recognition of deposited biological material in patent applications throughout the world, the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure was established in 1977, and became operational in 1981. The Treaty requires signatory countries, like the United States, to recognize a deposit with any depository which has been approved by the World Intellectual Property Organization (WIPO). 

It appears that a deposit was made in this application as filed as noted on paragraph  0030 of the specification.  However, it is not clear if the deposits meet all the criteria set forth in 37 CFR 1.801-1.809. Because it is not clear that organisms having the accession numbers of CGMCC 13650,  CGMCC 13651 CGMCC 13654 and C95 are known and publicly available or can be reproducibly isolated from nature without undue experimentation.  Without a publicly  available deposit of the above strains, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed.  Exact replication of the strains is an unpredictable event.
	Applicant’s referral to the deposit of strains on para 0030 of the specification is an insufficient assurance that all required deposits have been made and all the conditions of 37 CFR 1.801-1.809 have been met.
If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by the International Depository Authority under the provisions of the Budapest Treaty and that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application.  These requirements are necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of the deposit and the complete name and full street address of the depository is required.
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR 1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of 
(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;
(c) the deposits will be maintained in the public repository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and
(d) the deposits will be replaced if they should become nonviable or non-replicable.
	In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the repository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1) The name and address of the depository;
	2) The name and address of the depositor;
	3) The date of deposit;
4) The identity of the deposit and the accession number given by the depository;
	5) The date of the viability test;
6) The procedures used to obtain a sample if test is not done by the depository; and
	7) A statement that the deposit is capable of reproduction.

If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the strains described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant’s possession at the time the application was filed. 
Applicant’s attention is directed to In re Lundack, 773 F.2d.1216, 227 USPQ (CAFC 1985) and 37 CFR 1.801-1.809 for further information 
concerning deposit practice.
10.       Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
           Claims 1, 7 and 9 recite “a strain derived therefrom” and “a highly similar strain”.  These claims and those depending therefrom are considered genus claims that encompass a wide array of strains of bacteria.  The specification fails to set forth a representative number of examples in order to reasonably verify possession of such a potentially enormous number of bacterial strains.
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claims are broad generics, with respect to all strains that might result from being similar or derived from the claimed identified bacteria.  The instant disclosure fails to identify a single similar strain or a derived strain of the claimed and deposited bacteria.  The 
The purpose of the written description requirement is to ensure that the invention had possession, as of the filing date of the application, of the specific subject matter later claimed by him or her.  A patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention. Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations" and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  The specification lacks sufficient variety of species of any genome, any highly similar strain, or any strain derived from the deposited strain to reflect this variance in the genus since the specification does not provide any examples of such a genus of bacterial species or strains.  Accordingly, the specification fails to provide adequate written description for the genus of “highly similar”, “a strain derived therefrom”, or a strain that has a “query genome” in any overlap to a “reference genome” and does not reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed had possession of the entire scope of the claimed invention.  Moreover, the specification neither describes the complete structure of a representative number of species, nor describes a representative number of species in terms of partial structure and relevant identifying characteristics.  Absent of such teachings and guidance as to the structure and function of these strains, the specification does not describe the claimed similar or derived bacterial strains in such full, clear, concise and exact terms so as to indicate that Applicant had possession of these strains at the time of filing of the present application.  Thus, the written description requirement has not been satisfied.

Claim Rejections - 35 USC § 101
11.      35 U.S.C. 101 reads as follows:



12.      Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon, specifically natural bacteria, without significantly more. Claims 1-4  recite a composition comprising a Bidifobacterium pseudocatenulatum in a carrier, which is not markedly different from the bacteria as it occurs in nature because it behaves in the same manner by which it thrives in nature. This judicial exception is not integrated into a practical application because the carrier may be water or saline which does not require additional elements that are sufficient to amount to significantly more than the judicial exception.  It is noted that merely taking a bacteria from its natural habitat and placing it into a generic saline or water carrier does not add meaningful limitation, but is only an attempt to generally link the product of nature to a particular technological environment. Claim 8 recites a ae Lactobacillus  mucosae strain.
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) is/are directed to natural product.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because Bidifobacterium pseudocatenulatum and Lactobacillus  mucosae are natural products. The characteristics of each component are not markedly different from their naturally occurring counterparts since they have the same structure and function as they do when found in nature. 
      Step 1: Yes, the claim is drawn to natural product, which is one of the four statutory categories.
Step 2A: yes, the claim is drawn to a judicial exception (JE).  

Step 2B.  This step fails to add significantly more than the JE.  Therefore, that would not be enough to make it eligible.
The claimed mixture is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture (like 
It is well established that the mere physical or tangible nature of additional elements such as adding water or saline does not automatically confer eligibility on a claim directed to an abstract idea {see, e.g., Alice Coro, v. CLS Bank Int’l, 134 S.Ct. 2347, 2358-59 (2014)). Thus, taken alone, the hybridizing step does not amount to significantly more.

Claim Rejections - 35 USC § 102
13.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

14.      Claim(s) 1, 5-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Zhao et al. US 20180177833 priority to 6/30/2015. .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) 
The claims are drawn to: A composition comprising (1) a Bifidobacterium pseudocatenuiatem strain selected from the group consisting of Perfect-2017-0001, with accession no. CGMCC 13650, Perfect-2017-0002, with accession no. CGMCC 13651, Perfect-2017-0003, with accession no. CGMCC 13654, Perfect-2017-0004, with accession no. CGMCC 13654 and C95, (2) a strain derived therefrom, and (3) a pharmaceutically acceptable or dietary carrier.
Zhao et al.  discloses a composition comprising a Bifidobacterium pseudocatenuiatem strain C95, a highly similar strain, a strain derived therefrom, a pharmaceutically acceptable or dietary carrier, further comprising a Lactobacillus mucosae strain. The composition is a pharmaceutical composition, a nutritional supplement or a nutritive composition. The composition comprises at least 
103 to 1014 colony forming units of strain C95 or the highly similar strain per gram or millimeter of the composition. (See claims). The composition comprises cell components, metabolites, secreted molecules, or any combinations thereof (see claims). The prior art anticipates the claimed invention.

15.      Claims 1 5-9  is/are rejected under 35 U.S.C. 103 102(a)(2) as being anticipated  by WO 2017/000249 A1 (PERFECT (CHINA) CO.LTD.) 5 January 2017, priority to June 30, 2015.
The claims are drawn to: A composition comprising (1) a Bifidobacterium pseudocatenuiatem strain selected from the group consisting of Perfect-2017-0001, with accession no. CGMCC 13650, Perfect-2017-0002, with accession no. CGMCC 13651, Perfect-2017-0003, with accession no. CGMCC 13654, Perfect-2017-0004, with accession no. CGMCC 13654 and C95, (2) a strain derived therefrom, and (3) a pharmaceutically acceptable or dietary carrier.
Bifidobacterium pseudocatenuiatem strain C95, a highly similar strain, a strain derived therefrom, a pharmaceutically acceptable or dietary carrier, further comprising a Lactobacillus mucosae strain. The composition is a pharmaceutical composition, a nutritional supplement or a nutritive composition. The composition comprises at least 
103 to 1014 colony forming units of strain C95 or the highly similar strain per gram or millimeter of the composition. The composition comprises cell components, metabolites, secreted molecules, or any combinations thereof. WO 2017/000249 A also discloses the method for preparing the composition, comprising formulating the Bifidobacterium pseudocatenuiatem strain or a highly similar strain into a suitable composition. The composition can be used to prevent or treat the disease selected from the group consisting of overweight, obesity, hyperglycemia, diabetes (type II), fatty liver, dyslipidemia, metabolic syndrome and infections. The composition can also be used to reduce simple or genetic obesity, alleviating metabolic deteriorations, or reducing inflammation and fat accumulation, and the subject suffers from Prader-Willi Syndrome. A method for establishing as foundation species that define the structure of a healthy gut ecosystem, rendering a gut environment unfavorable to pathogenic and detrimental bacteria, comprising administration of the composition, is also disclosed.
Thus, the claimed invention is anticipated by the prior art.
Conclusion
16.      No claims are allowed.
17.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thur-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
April 5, 2021

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645